IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50010
                         Summary Calendar



EDDIE HERNANDEZ,

                                    Plaintiff-Appellant,

versus

NATHAN, Doctor; LEN O. KERR, JR., Doctor,

                                    Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-96-CV-189
                         - - - - - - - - - -
                          December 15, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Eddie Hernandez (#702949) has moved for appointment of

counsel.   Hernandez has failed to show that exceptional

circumstances require appointment of counsel.    See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).   The motion is

DENIED.

     Hernandez has moved this court for leave to proceed in forma

pauperis on appeal.   Under the circumstances of this case, we

construe the motion as an appeal from the district court’s order

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 97-50010
                                    -2-

certifying that this appeal was not taken in good faith.                   See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).                 Hernandez

contends that the district court improperly resolved disputed

issues of fact and failed to provide him with an opportunity to

develop his allegations in dismissing his complaint for failure

to state a claim and as legally frivolous.             The complaint,

however, alleged no more than disagreement with Hernandez’

medical treatment.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

The district court did not err in certifying that this appeal was

not taken in good faith.      The motion for leave to proceed IFP on

appeal is DENIED.

     Because Hernandez’ appeal is frivolous, it is DISMISSED.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. R. 42.2.    We caution Hernandez that any additional frivolous

appeals filed by him will invite the imposition of sanctions.                      To

avoid sanctions, Hernandez is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; IFP DENIED; APPEAL

DISMISSED; SANCTION WARNING ISSUED.